Exhibit 10.2




THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR ANY STATE SECURITIES LAWS.  THIS NOTE MAY NOT BE SOLD, OFFERED FOR SALE,
PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS
TO THIS NOTE UNDER SAID ACT AND ANY APPLICABLE STATE SECURITIES LAWS OR AN
OPINION OF COUNSEL REASONABLY SATISFACTORY TO STEN CORPORATION THAT SUCH
REGISTRATION IS NOT REQUIRED.

THIS NOTE IS REGISTERED WITH THE PARENT (AS DEFINED BELOW) PURSUANT TO SECTION
24(B) OF THE SECURITY AGREEMENT (AS DEFINED BELOW).  TRANSFER OF ALL OR ANY
PORTION OF THIS NOTE IS PERMITTED SUBJECT TO THE PROVISIONS SET FORTH IN SUCH
SECTION 24(B) WHICH REQUIRE, AMONG OTHER THINGS, THAT NO TRANSFER IS EFFECTIVE
UNTIL THE TRANSFEREE IS REFLECTED AS SUCH ON THE REGISTRY MAINTAINED WITH THE
AGENT PURSUANT TO SUCH SECTION 24(B).

SECURED REVOLVING NOTE

FOR VALUE RECEIVED, each of STEN CORPORATION, a Minnesota corporation (the
“Parent”), and the other companies listed on Exhibit A attached hereto (such
other companies together with the Parent, each a “Company” and collectively, the
“Companies”), hereby, jointly and severally, promises to pay to VALENS U.S. SPV
I, LLC (the “Holder”) or its registered assigns or successors in interest, the
sum of Five Million Five Hundred Thousand Dollars ($5,500,000.00), or, if
different, the aggregate principal amount of all Loans (as defined in the
Security Agreement referred to below), together with any accrued and unpaid
interest hereon, on November 23, 2009 (the “Maturity Date”) if not sooner
indefeasibly paid in full.

Capitalized terms used herein without definition shall have the meanings
ascribed to such terms in the Security Agreement dated as of the date hereof (as
amended, restated, modified and/or supplemented from time to time, the “Security
Agreement”) among the Companies, the Holder, each other Lender and LV
Administrative Services, Inc., as administrative and collateral agent for the
Lender (the “Agent” together with the Lenders, collectively, the “Creditor
Parties”).

The following terms shall apply to this Secured Revolving Note (this “Note”):

ARTICLE I
CONTRACT RATE

1.1

Contract Rate.  Subject to Sections 2.2 and 3.9, interest payable on the
outstanding principal amount of this Note (the “Principal Amount”) shall accrue
at a rate per annum equal to the “prime rate” published in The Wall Street
Journal from time to time (the “Prime Rate”), plus eight and one quarter percent
(8.25%) (the “Contract Rate”).  The Contract Rate shall be increased or
decreased as the case may be for each increase or decrease in the Prime Rate in
an amount equal to such increase or decrease in the Prime Rate; each change to
be effective as of the day of the change in the Prime Rate.  The Contract Rate
shall not at any time be less than fifteen percent (15.00%).  Interest shall be
(i) calculated on the basis of a 360 day year, and (ii) payable monthly, in
arrears, commencing on [December] 1, 2007 on the first Business Day of each
consecutive calendar month thereafter through and including the Maturity Date,
and on the Maturity Date, whether by acceleration or otherwise.

1.2

Contract Rate Payments.  The Contract Rate shall be calculated on the last
Business Day of each calendar month hereafter (other than for increases or
decreases in the Prime Rate which shall be calculated and become effective in
accordance with the terms of Section 1.1) until the Maturity Date and shall be
subject to adjustment as set forth herein.

1.3

Rebate.  If within six (6) months of the date of issue of this Note, the
Companies prepay in full the Principal Amount outstanding at such time together
with accrued but unpaid interest thereon and any and all other sums due, accrued
or payable to the Holder arising under this Note, the Security Agreement or any
other Ancillary Agreement (collectively, the “Redemption Amount”) and the
Security Agreement has been terminated, upon receipt in full of the Redemption
Amount in good funds, the Holder will rebate to the Parent fifty percent (50%)
of any fees it received from the Companies on the date of issue of this Note.

ARTICLE II
EVENTS OF DEFAULT AND DEFAULT RELATED PROVISIONS

2.1

Events of Default.  The occurrence of any Event of Default under the Security
Agreement shall constitute an event of default (“Event of Default”) hereunder.

2.2

Default Interest.  Following the occurrence and during the continuance of an
Event of Default, the Companies shall, jointly and severally, pay additional
interest on the outstanding principal balance of this Note in an amount equal to
two percent (2%) per month, and all outstanding Obligations, including unpaid
interest, shall continue to accrue interest at such  additional interest rate
from the date of such Event of Default until the date such Event of Default is
cured or waived.

2.3

Default Payment.   Following the occurrence and during the continuance of an
Event of Default, the Agent may demand repayment in full of all obligations and
liabilities owing by the Companies to the Holder under this Note, the Security
Agreement and/or any other Ancillary Agreement and/or may elect, in addition to
all rights and remedies of the Agent under the Security Agreement and the other
Ancillary Agreements and all obligations and liabilities of each Company under
the Security Agreement and the other Ancillary Agreements, to require the
Companies, jointly and severally, to make a Default Payment (“Default Payment”).
 The Default Payment shall be one hundred thirty percent (130%) of the
outstanding principal amount of this Note, plus accrued but unpaid interest, all
other fees then remaining unpaid, and all other amounts payable hereunder, under
the Security Agreement or any other Ancillary Agreement.  Subject to the last
sentence of Section 18 of the Security Agreement, the Default Payment shall be
due and payable immediately on the date that the Agent has demanded payment of
the Default Payment pursuant to this Section 2.3.

ARTICLE III
MISCELLANEOUS

3.1

Cumulative Remedies.  The remedies under this Note shall be cumulative.

3.2

Failure or Indulgence Not Waiver.  No failure or delay on the part of the Holder
hereof in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege.  All rights and remedies existing hereunder are
cumulative to, and not exclusive of, any rights or remedies otherwise available.

3.3

Notices.  Any notice herein required or permitted to be given shall be given in
writing in accordance with the terms of the Security Agreement.

3.4

Amendment Provision.  The term “Note” and all references thereto, as used
throughout this instrument, shall mean this instrument as originally executed,
or if later amended or supplemented, then as so amended or supplemented, and any
successor instrument as such successor instrument may be amended or
supplemented.

3.5

Assignability.  This Note shall be binding upon each Company and its successors
and assigns, and shall inure to the benefit of the Holder and its successors and
assigns, and may be assigned by the Holder in accordance with the requirements
of the Security Agreement.  No Company may assign any of its obligations under
this Note without the prior written consent of the Holder, any such purported
assignment without such consent being null and void.

3.6

Cost of Collection.  In case of the occurrence of an Event of Default under this
Note, the Companies shall, jointly and severally, pay the Holder the Holder’s
reasonable costs of collection, including reasonable attorneys’ fees.

3.7

Governing Law, Jurisdiction and Waiver of Jury Trial.

(a)

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE
LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO ITS PRINCIPLES OF CONFLICTS OF
LAW.

(b)

EACH COMPANY HEREBY CONSENTS AND AGREES THAT THE STATE OR FEDERAL COURTS LOCATED
IN THE COUNTY OF NEW YORK, STATE OF NEW YORK SHALL HAVE EXCLUSIVE JURISDICTION
TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN ANY COMPANY, ON THE ONE
HAND, AND THE HOLDER, ON THE OTHER HAND, PERTAINING TO THIS NOTE, THE SECURITY
AGREEMENT OR ANY OF THE OTHER ANCILLARY AGREEMENTS OR TO ANY MATTER ARISING OUT
OF OR RELATED TO THIS NOTE, THE SECURITY AGREEMENT OR ANY OF THE OTHER ANCILLARY
AGREEMENTS; PROVIDED, THAT, EACH COMPANY ACKNOWLEDGES THAT ANY APPEALS FROM
THOSE COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF THE COUNTY OF
NEW YORK, STATE OF NEW YORK; AND FURTHER PROVIDED, THAT, NOTHING IN THIS NOTE
SHALL BE DEEMED OR OPERATE TO PRECLUDE THE HOLDER FROM BRINGING SUIT OR TAKING
OTHER LEGAL ACTION IN ANY OTHER JURISDICTION TO COLLECT THE OBLIGATIONS, TO
REALIZE ON THE COLLATERAL OR ANY OTHER SECURITY FOR THE OBLIGATIONS, OR TO
ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF THE HOLDER.  EACH COMPANY
EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR
SUIT COMMENCED IN ANY SUCH COURT, AND EACH COMPANY HEREBY WAIVES ANY OBJECTION
WHICH IT MAY HAVE BASED UPON LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR
FORUM NON CONVENIENS.  EACH COMPANY HEREBY WAIVES PERSONAL SERVICE OF THE
SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND
AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINT AND OTHER PROCESS MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL ADDRESSED TO THE PARENT AT THE ADDRESS SET FORTH IN
THE SECURITY AGREEMENT AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON
THE EARLIER OF THE PARENT’S ACTUAL RECEIPT THEREOF OR THREE (3) DAYS AFTER
DEPOSIT IN THE U.S. MAILS, PROPER POSTAGE PREPAID

(c)

EACH COMPANY DESIRES THAT ITS DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH
APPLICABLE LAWS.  THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF
THE JUDICIAL SYSTEM AND OF ARBITRATION, EACH COMPANY HERETO WAIVES ALL RIGHTS TO
TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE,
WHETHER ARISING IN CONTRACT, TORT, OR OTHERWISE BETWEEN THE HOLDER, AND/OR ANY
COMPANY ARISING OUT OF, CONNECTED WITH, RELATED OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS NOTE, THE SECURITY
AGREEMENT, ANY OTHER ANCILLARY AGREEMENT OR THE TRANSACTIONS RELATED HERETO OR
THERETO.

3.8

Severability.  In the event that any provision of this Note is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law.  Any such
provision which may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provision of this Note.

3.9

Maximum Payments.  Nothing contained herein shall be deemed to establish or
require the payment of a rate of interest or other charges in excess of the
maximum permitted by applicable law.  In the event that the rate of interest
required to be paid or other charges hereunder exceed the maximum rate permitted
by such law, any payments in excess of such maximum rate shall be credited
against amounts owed by the Companies to the Holder and thus refunded to the
Companies.

3.10

Security Interest.  The Agent, for the ratable benefit of the Creditor Parties,
has been granted a security interest in certain assets of the Companies as more
fully described in the Security Agreement and the Ancillary Agreements.

3.11

Construction; Counterparts.  Each party acknowledges that its legal counsel
participated in the preparation of this Note and, therefore, stipulates that the
rule of construction that ambiguities are to be resolved against the drafting
party shall not be applied in the interpretation of this Note to favor any party
against the other.  This Note may be executed by the parties hereto in one or
more counterparts, each of which shall be deemed an original and all of which
when taken together shall constitute one and the same instrument.  Any signature
delivered by a party by facsimile or electronic transmission shall be deemed to
be an original signature hereto.

3.12

Registered Obligation. This Note shall be registered (and such registration
shall thereafter be maintained) as set forth in Section 24(b) of the Security
Agreement.  Notwithstanding any document, instrument or agreement relating to
this Note to the contrary, transfer of this Note (or the right to any payments
of principal or stated interest thereunder) may only be effected by (i)
surrender of this Note and either the reissuance by the Companies of this Note
to the new holder or the issuance by the Companies of a new instrument to the
new holder or (ii) registration of such holder as an assignee in accordance with
Section 24(b) of the Security Agreement.

[Balance of page intentionally left blank; signature page follows]





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, each Company has caused this Secured Revolving Note to be
signed in its name effective as of this 23 day of November 2007.

 

STEN CORPORATION

By:/s/ Kenneth W. Brimmer


Name: Kenneth W. Brimmer
Title: Chief Executive Officer

WITNESS:

/s/ Pa H. Yang






   

STEN CREDIT CORPORATION

By:/s/ Kenneth W. Brimmer


Name: Kenneth W. Brimmer
Title: Chief Executive Officer

WITNESS:

/s/ Pa H. Yang






   

BTAC PROPERTIES, INC.

By:/s/ Kenneth W. Brimmer


Name: Kenneth W. Brimmer
Title: Chief Executive Officer

WITNESS:

/s/ Pa H. Yang






   

STENCOR, INC.

By:/s/ Kenneth W. Brimmer


Name: Kenneth W. Brimmer
Title: Chief Executive Officer

WITNESS:

/s/ Pa H. Yang






 











--------------------------------------------------------------------------------











 

EASYDRIVE CARS AND CREDIT CORPORATION

By:/s/ Kenneth W. Brimmer


Name: Kenneth W. Brimmer
Title: Chief Executive Officer

WITNESS:

/s/ Pa H. Yang






   

STEN FINANCIAL CORPORATION

By:/s/ Kenneth W. Brimmer


Name: Kenneth W. Brimmer
Title: Chief Executive Officer

WITNESS:

/s/ Pa H. Yang






   

ALLIANCE ADVANCE, INC.

By:/s/ Kenneth W. Brimmer


Name: Kenneth W. Brimmer
Title: Chief Executive Officer

WITNESS:

/s/ Pa H. Yang






   

BURGER TIME ACQUISITION CORPORATION

By:/s/ Kenneth W. Brimmer


Name: Kenneth W. Brimmer
Title: Chief Executive Officer

WITNESS:

/s/ Pa H. Yang






 











--------------------------------------------------------------------------------




 

STEN ACQUISITION CORPORATION

By:/s/ Kenneth W. Brimmer


Name: Kenneth W. Brimmer
Title: Chief Executive Officer

WITNESS:

/s/ Pa H. Yang






    














--------------------------------------------------------------------------------







EXHIBIT A

OTHER COMPANIES

Stencor, Inc.

STEN Financial Corporation

BTAC Properties, Inc.

STEN Credit Corporation

EasyDrive Cars and Credit Corporation

Alliance Advance, Inc.









